Citation Nr: 0416256	
Decision Date: 06/22/04    Archive Date: 06/30/04

DOCKET NO.  97-32 670A	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
December 10, 1974 Board decision that denied an increased 
evaluation for schizophrenic reaction or a total rating based 
on individual unemployability (TDIU) due to service-connected 
disability.

(The issue of entitlement to dependency and indemnity 
compensation (DIC) based on 38 U.S.C.A. § 1318 (West 2002) is 
the subject of another decision.)


REPRESENTATION

Moving party represented by:  Wendy E. Ravin, Esq.


ATTORNEY FOR THE BOARD

B. P. Tierney, Counsel


INTRODUCTION

The veteran served on active duty from October 1946 to May 
1959.  The moving party is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on a motion requesting revision or reversal of a 
December 10, 1974, Board decision on the grounds of CUE.  
This motion was made during the course of an appeal from a 
December 1996 rating decision by the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Louis, Missouri, 
that denied the moving party's claims of entitlement to 
service connection for the cause of the veteran's death and 
entitlement to Dependents' Educational Assistance.  During 
the course of the original appeal, the moving party argued 
that she should be entitled to DIC under the provisions of 
38 U.S.C.A. § 1318.  That law essentially provides for an 
award of these benefits to the surviving spouse of a veteran 
who had been rated as totally disabled due to service-
connected disability for a period of 10 or more years 
immediately preceding his death.  To establish entitlement 
under this law, the moving party contends in the motion 
currently under review that the termination of the veteran's 
100 percent disability rating in a December 1974 Board 
decision was erroneous, such that had that error not been 
made, the requirements for an award of benefits under § 1318 
would be met.

In August 1999, the Board denied the issues of entitlement to 
service connection for the veteran's death and entitlement to 
benefits pursuant to 38 U.S.C.A. Chapter 35.  The Board did 
not address the issue of entitlement to benefits under 
§ 1318.  The moving party appealed the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, in October 2000, pursuant to a Joint Motion 
for Remand, issued an order vacating the Board's decision to 
the extent that it failed to address a notice of disagreement 
alleging a failure to adjudicate a claim under § 1318.  The 
appeal as to the issues of service connection for the cause 
of the veteran's death and Chapter 35 benefits was dismissed.

The § 1318 claim, as noted, is dependent upon a finding of 
CUE in a December 1974 decision that denied an increased 
rating from 70 percent to 100 percent for service-connected 
paranoid schizophrenia and TDIU.  The Board denied the moving 
party's motion as to clear and unmistakable error in the 
December 10, 1974, Board decision in a September 2002 
decision.  The moving party also appealed this decision to 
the Court, and in a November 2003 Order, issued pursuant to a 
Joint Motion for Remand, the Court vacated the September 2002 
decision for adjudication in conjunction with the § 1318 
claim.

Because a Motion as to CUE in a Board decision is solely 
within the jurisdiction of the Board under 38 U.S.C.A. § 7111 
(West 2002), and the issue of entitlement to DIC pursuant to 
§ 1318 has not been perfected and is not currently under the 
Board's jurisdiction because although notice of disagreement 
was filed, a statement of the case and substantive appeal 
have not been filed, the issues must be addressed in two 
separate decisions. 


FINDINGS OF FACT

1.  By a rating decision dated in December 1969, the RO 
granted entitlement to a 100 percent rating for the veteran's 
service-connected schizophrenic reaction, paranoid type, from 
July 1969.

2.  By a rating decision dated in April 1974, the RO 
terminated entitlement to a total rating, effective August 1, 
1974.

3.  In a decision dated December 10, 1974, the Board denied 
an increased evaluation for schizophrenic reaction or TDIU.

4.  The Board, in its December 1974 decision, failed to apply 
38 C.F.R. §§ 3.105(e), 3.343, and 3.344 in its determination 
terminating the veteran's entitlement to a 100 percent rating 
that had been in effect for five years.


CONCLUSION OF LAW

The December 1974 decision by the Board denying the veteran 
an increased evaluation for schizophrenic reaction or a TDIU 
was clearly and unmistakably erroneous.  38 U.S.C.A. § 7111 
(West Supp. 2002); 38 C.F.R. §§ 3.105, 3.343, 3.344 (c) as in 
effect in 1974 and 20.1400--20.1411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that during the pendency of this 
appeal, the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), was signed into law.  The VCAA, among 
other things, includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  A pertinent exception to the 
applicability of the VCAA is with respect to claims of clear 
and unmistakable error.  In Livesay v. Principi, 15 Vet. App. 
165 (2001), the Court found that although the VCAA, with its 
expanded duties, is potentially applicable to a great number 
of claims, VCAA was not applicable to allegations of clear 
and unmistakable error in Board decisions.  Livesay, 
15 Vet. App. at 178.  The Board notes that a clear and 
unmistakable error claim must be viewed exclusively in light 
of evidence that was of record at the time the decision was 
made, in this case December 10, 1974.  See 38 C.F.R. 
§ 20.1403 (2003).  Therefore, there is no additional evidence 
that must be obtained by the Board.  

As noted above, the moving party seeks to establish 
entitlement to dependency and indemnity compensation benefits 
under the provisions of 38 U.S.C.A. § 1318 that provides for 
an award of those benefits where the veteran during his 
lifetime had been totally disabled due to service-connected 
disability for a period of 10 years or more immediately 
preceding his death.  To establish entitlement under this 
law, the moving party contends that the termination of the 
100 percent schedular rating was erroneous, such that had 
that error not been made, the requirements for an award of 
benefits under § 1318 would be met.  

The veteran died in October 1996.  At the time of his death, 
service connection was in effect for schizophrenic reaction, 
paranoid type.  Service connection was granted for the 
disorder upon his disability retirement from service.  From 
July 1963 to February 1969, the disability was rated 30 
percent disabling.  Effective February 1969 to April 1969, 
the disability was rated 100 percent disabling under 
38 C.F.R. § 4.29 because the veteran was hospitalized because 
of the disorder.  The veteran was again hospitalized in July 
1969, and his rating was again increased to 100 percent 
disabling under § 4.29.  Effective November 1969, a 100 
percent schedular rating was assigned after the veteran 
eloped from the hospital against medical advice.  He was also 
adjudicated incompetent in October 1969 but was found 
competent in March 1970. 

In an April 1974 decision, the RO reevaluated the veteran's 
disability rating and reduced it from 100 percent to 70 
percent.  The veteran appealed and in December 1974 the Board 
denied the veteran's appeal.  The Board decided the issue as 
entitlement to an increased evaluation for schizophrenic 
reaction or to a total rating based on individual 
unemployability due to service-connected disability.

The Board determined that the veteran's thinking was well 
organized and he did not have paranoid or delusional ideas, 
anxiety or depression.  His nervous disorder was in partial 
remission.  His disability was evaluated as 70 percent 
disabling.  He had employment experience as an attendant and 
resident advocate at halfway houses and also as an alcoholic 
counselor.  The Board found that he was then unemployed but 
that the service-connected disability alone did not render 
him incapable of substantially gainful employment.  The Board 
concluded that entitlement to an evaluation in excess of 70 
percent for the veteran's psychiatric condition was not 
warranted by the applicable schedular criteria and that 
individual unemployability was not demonstrated.  The moving 
party and her representative argue that these determinations 
were clearly and unmistakably erroneous.

The Court has propounded a three-pronged test to determine 
whether clear and unmistakable error was present in a prior 
determination.  The criteria are:  (1) either the correct 
facts as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was clear and unmistakable 
error must be based on the record and law that existed at the 
time of the prior adjudication in question.  Russell v. 
Principi, 3 Vet. App. 310 (1992).

In Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), the Court 
refined and elaborated on the test set forth in Russell.  In 
Fugo, the Court stated:

CUE is a very specific and rare kind of 
"error."  It is the kind of error, of 
fact or of law, that when called to the 
attention of later reviewers compels the 
conclusion, to which reasonable minds 
could not differ, that the result would 
have been manifestly different but for 
the error...

If a claimant--appellant wishes to 
reasonably raise CUE there must be some 
degree of specificity as to what the 
alleged error is and, unless it is the 
kind of error...that, if true, would be 
CUE on its face, persuasive reasons must 
be given as to why the result would have 
been manifestly different but for the 
alleged error.  It must be remembered 
that there is a presumption of validity 
to otherwise final decisions, and that 
where such decisions are collaterally 
attacked, and a CUE claim is undoubtedly 
a collateral attack, the presumption is 
even stronger.  

Id., see also Grover v. West, 12 Vet. App. 109, 
111-112 (1999).  

The Board notes that only the law as it existed at the time 
of a prior Board decision may be considered with regard to a 
CUE claim.  See 38 C.F.R. § 20.1403 (b).  The Board cannot 
apply the benefit of hindsight to its evaluation of the 
December 1974 Board decision in determining whether CUE 
existed.  See Russell v. Principi, 3 Vet. App. 310, 313-14 
(1992).  

The regulations concerning the continuance of total 
disability ratings and stabilization of disability 
evaluations that existed in 1974 did not vary much from those 
in effect today.  The Board notes that the veteran was rated 
100 percent disabled from July 1969.  Because the disability 
rating was reduced 5 years and one month later, under 
38 C.F.R. § 3.344(c) (1974), the provisions of 38 C.F.R. 
§ 3.344(a) and (b) were for application as well as those of 
38 C.F.R. § 3.343 (1974).  

As noted by the veteran's accredited representative, it is 
apparent from a review of the 1974 Board decision that there 
was failure to consider the provisions of 38 C.F.R. § 3.343 
(a) as they affected the case.  As noted above, the current 
motion stems from the Board's determination affirming the 
RO's termination of the veteran's entitlement to a total 
disability rating.  The appeal is not from a decision that 
denied a grant of a total compensation rating.  This 
distinction is important.  The error in the December 1974 
decision was that the Board did not address the issue before 
it as a termination of a 100 percent schedular rating or a 
total disability rating based on individual unemployability.  
Rather, it characterized the appealed issue as entitlement to 
such a rating.  38 C.F.R. § 3.343 makes the requirements for 
reduction from a total rating more stringent than those for 
an initial award.  Reduction requires "material 
improvement," which by definition requires that the veteran 
attain improvement under the ordinary conditions of life, 
that is, while working or actively seeking work.

The Board, in its 1974 decision, never referred to the 
termination of the veteran's entitlement to a total 
disability rating as a matter of procedural history.  In 
treating the veteran's claim as one for establishment of a 
100 percent schedular rating or total disability rating based 
on individual unemployability, the Board applied an incorrect 
standard of review to the veteran's appeal.  In particular, 
the Board failed to apply the provisions of 38 C.F.R. 
§ 3.343.  The Board failed to demonstrate that actual 
employability was established prior to the termination of the 
total disability rating or that the veteran had shown 
material improvement.  Evidence submitted in support of the 
veteran's disagreement with the termination clearly supported 
his continued rating at 100 percent.  Review of the evidence 
in the claims folder at that time shows, as argued by the 
moving party's counsel, only marginal employment maintained 
in connection with treatment for the service-connected 
disorder and in conjunction with the veteran's treatment for 
alcoholism.  In effect, the Board improperly reversed the 
standard of proof by requiring the veteran to prove 
entitlement to such a rating.  This is the type of error that 
when called to the attention of later reviewers compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.  Accordingly, for the foregoing reasons and bases, it 
is concluded that clear and unmistakable error was committed 
as a result of misapplication of the regulations in effect at 
the time of the Board's December 1974 decision.  

In view of the foregoing, it is concluded that clear and 
unmistakable error was committed as a result of 
misapplication of the regulations in effect at the time of 
the Board's 1974 decision.  


ORDER

The December 1974 decision by the Board that that denied an 
increased evaluation for schizophrenic reaction or TDIU was 
based on clear and unmistakable error.  The Board's December 
10, 1974, decision, is accordingly reversed, and the 100 
percent schedular rating for the veteran's service-connected 
schizophrenic reaction, paranoid type is restored, effective 
from August 1, 1974, the date of the prior reduction in 
rating.




                       
____________________________________________
	WARREN W. RICE, JR.
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


YOUR RIGHTS TO APPEAL OUR DECISION ON YOUR MOTION FOR REVIEW FOR CLEAR AND 
UNMISTAKABLE ERROR


The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision on your motion for the Board to review one or more of 
its final decisions for clear and unmistakable error (CUE). If you are 
satisfied with the outcome of this decision, you do not need to do 
anything. However, if you are not satisfied with this decision, you have 
the following options, which are listed in no particular order of 
importance: 

?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision. 

None of these things is mutually exclusive -you can do all three at the 
same time if you wish. However, if you file a Notice of Appeal with the 
Court and motion with the Board at the same time, this may delay your case 
because of jurisdictional conflicts. If you file a Notice of Appeal with 
the Court before you file a motion with the BVA, the BVA will not be able 
to consider your motion without the Court's permission. 

There is no time limit for filing a motion for reconsideration or a motion 
to vacate with the Board. 

How long do I have to start my appeal to the Court? You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the Court. If you also want 
to file a motion for reconsideration or a motion to vacate, you will still 
have time to appeal to the Court. As long as you file your motion(s) with 
the Board within 120 days of the date this decision was mailed to you, you 
will then have another 120 days from the date the BVA decides the motion 
for reconsideration or the motion to vacate to appeal to the Court. You 
should know that even if you have a representative, as discussed below, it 
is your responsibility to make sure that your appeal to the Court is filed 
on time. 

How do I appeal to the United States Court of Appeals for Veterans Claims? 
Send your Notice of Appeal to the Court at: 

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's website on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website. The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision. See 38 C.F.R. 20.1090 --20.1003. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Address your letter to: 

Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision.






VA 
FORM
JUN 
2003(R
S) 
 4597b  Page 1                                                                                                                                                       
Continued

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. See 
38 C.F.R. 20.904. For example, you were denied your right to representation 
through action or inaction by VA personnel, you were not provided a 
Statement of the Case or Supplemental Statement of the Case, or you did not 
get a personal hearing that you requested.  You can also file a motion to 
vacate any part of this decision on the basis that the Board allowed 
benefits based on false or fraudulent evidence submitted by or on behalf of 
the appellant. Send this motion to the address above for the Director, 
Management and Administration, at the Board.  Remember, the Board places no 
time limit on filing a motion to vacate, and you can do this at any time.  
However, if you also plan to appeal this decision to the Court, you must 
file your motion within 120 days from the date of this decision. 

Can someone represent me in my appeal? Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you. An accredited representative of a 
recognized service organization may represent you free of charge. VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA.  An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso. You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, you should write directly to the Court for information. Upon request, 
the Court will provide you a state-by-state listing of persons admitted to 
practice before the Court who are available to represent appellants. This 
information is also provided on the Court's website at 
www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me? Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations. An 
attorney can also charge you for representing you before the Court. VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases: An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan. For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 








VA 
FORM
JUN 
2003(R
S) 
 4597b   Page 2



